DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malinen (US 20100284005 A1) in view of Eda (US 5438579 A).
With regards to claims 1, 4, 10, 13, and 19, Malinen discloses a spectrometer sensor system and method of operation comprising: generating, by an emitter 1 of the sensor system, a first light wave; detecting, by a detector 12 of the sensor system, a second light wave in response to the first light wave being reflected from a target object [0031] (Fig. 1); obtaining, by a first converter (PI controller) and from one or more temperature sensors of the sensor system, a first temperature of the sensor system at least when the first light wave is generated by the emitter or when the second light wave is detected by the detector [0020, 0031]; regulating a temperature of the sensor system by a temperature controller [0020]. Malinen does not explicitly teach computing temperature coefficients, where each of the temperature coefficients is computed based on a difference between the first temperature and a reference temperature; generating, by the temperature controller, a control signal to regulate the temperature of the sensor system based on the computed temperature coefficients; and regulating, by the temperature controller, the temperature of the sensor system based on each of the computed temperature coefficients. Eda is also in the field of temperature stabilization and teaches a method for maintaining the temperature of an optical element comprising: detecting the temperature of the optical element with a temperature sensor, providing temperature controllers to calculate a deviation (temperature coefficients) from a set reference temperature; and controlling the operation of a heating/cooling element based on the calculated deviation (Figs. 4 and 18; column 2, lines 32-41) and regulating, by the temperature controller, the temperature of the sensor system based on each of the computed temperature coefficients (via feedback loop; Fig. 4). In view of accurately maintaining a desired temperature, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Malinen with the claimed method steps.
With regards to claims 5, 14, and 20, Malinen does not teach the claimed step or driver circuit. Nevertheless, those skilled in the art have understood that ceasing the operation of an element that is operating outside of a desired threshold was a well known technique for regulating temperature. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Malinen with the claimed step to prevent overheating.
With regards to claims 6 and 15, Eda teaches wherein computing the temperature coefficients comprises: computing one or more temperature coefficients in response to determining that the first temperature corresponds to an equilibrium state of the sensor system. (Fig. 4; column 9, lines 28-34; maintaining constant temperature requires determining multiple temperature coefficients).
With regards to claims 7 and 16, Eda teaches wherein: the temperature controller interacts with the sensor system to form a temperature regulation control loop; and the temperature regulation control loop is operable to enable the temperature controller to regulate the temperature of the sensor system to a referent level (Fig. 4).
With regards to claims 8 and 17, Malinen discloses wherein: the second light wave carries spectral information that indicates a physical characteristic of the target object; and precision of the spectral information that indicates the physical characteristic of the target object is degraded when the temperature of the sensor system is unregulated [0010-0016, 0018].
With regards to claims 9 and 18, Malinen discloses regulating, by the temperature controller, the temperature of the sensor system to enhance the precision of the spectral information about the target object relative, wherein the precision of the spectral information is enhanced relative to when the temperature of the sensor system is unregulated [0010-0016, 0018].


Claims 2, 3, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malinen in view of Eda and Grata (US 20060281982 A1).
With regards to claims 2, 3, 11, and 12, Malinen does not specify wherein the sensor system includes multiple channels and computing the temperature coefficients comprises: computing respective sets of temperature coefficients for each channel based on the difference between the first temperature and the reference temperature, and wherein generating the control signal comprises: generating the control signal to regulate a respective temperature for each channel of the multiple channels included in the sensor system based on the respective sets of temperature coefficients for each channel. However, Malinen does teach wherein temperature stabilizing is provided for both the detector and another optical element [0018]. Grata Teaches it was known to provide multiple channels for enabling temperature control for different optical elements in a system [0045-0046]. As such, in order to compensate for different temperatures of each element to provide efficient temperature stabilization, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Malinen with the claimed method steps.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884